department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uric mar legend taxpayer a advisor g law firm h company s ira x account y amount amount date date date date date date date trust t tl mets page trust account u account v dear this is in response to the additional correspondence in which you through your authorized representative request an extension of the 60-day rollover period found in sec_408 of the internal_revenue_code applicable to individual_retirement_accounts iras your request is based on the following facts and representations letter as supplemented by taxpayer a whose date of birth was date owned ira x an individual_retirement_account ira set up and maintained in her name with company s on or about date advisor g of law firm h advised taxpayer a of the benefits of transferring her assets into a_trust on or about date taxpayer a set up as a grantor_trust trust t the provisions of trust t indicate that taxpayer a was the sole initial trustee of trust t additionally the trust t provisions indicate that taxpayer a may use the income and principal of the trust for any purpose add assets to and withdraw assets from the trust and amend or revoke the trust at any time in writing while taxpayer a am the trustee am authorized to manage the trust assets with all the authority have over assets owned by me individually on or about date taxpayer a authorized company s to transfer her ira x and her account y a non-ira account into trust account u a non-ira account on or about date said transfer s were accomplished the documentation which accompanied this letter_ruling request indicates that the property transferred from ira x to trust account u consisted of stocks bonds and assets held in a money market mutual_fund account account v having a value of approximately amount the current value of the assets distributed out of ira x on or about date is approximately amount on or about date which was approximately days after date taxpayer a by means of written correspondence to company s questioned the page date transfer s to the extent the transfer s involved ira x in said date correspondence taxpayer a indicated that she did not want to commingle the assets in ira x with the assets in account y additionally taxpayer a indicated that she realized the transfer of ira x to trust account u subjected her to federal taxation and that she did not wish to pay taxes on the amounts transferred out of ira x finally she indicated that she wanted amount the amount of the ira x assets transferred into a separate_account eligible to hold ira assets taxpayer a’s instructions were not followed by company s as of the date of this ruling_request the assets of ira x remain in trust account u and have not been transferred to or rolled back into another ira the 60-day rollover period applicable to taxpayer a’s withdrawal of amount from her ira x expired on date based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement found in sec_408 of the internal_revenue_code code with respect to the distribution of amount from ira x because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is i paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into page such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented on behalf of taxpayer a demonstrates that the failure of taxpayer a to make a rollover_contribution of amount distributed from ira x to either ira x or another ira within days of receiving amount was due to company s’s failing to follows taxpayer a’s written instructions to do so therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount pursuant page to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of the property stocks and bonds and shares of account v distributed from ira x to another ira set up and maintained in her name provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of amounts required to be distributed if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be us inquire about this ruling please contact phone-not a toll-free number or qa i i fax please address any correspondence to se t ep ra t3 sincerely yours frances us fran frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
